The appellee moved to dismiss the appeal upon the ground that it was taken to the last October term of this court, and was not brought up to that term at all, nor docketed in this court until the present term.
It appears that the appeal was taken at spring term, 1883, of the superior court of Pitt county, to the last October term of this court. It was not, however, brought up to the October term, nor were any steps taken at that term to bring it up. It was docketed at the present term.
It is well settled that appeals must be brought up to the term of this court next after they are taken, and if they are not brought up to that term, and no effort is made before the court to do so, the appeal will be lost.
This case is in all material respects like that of Suiter v. Brittle,post, 19, and it must be governed by it.
The motion to dismiss the appeal is allowed.
Appeal dismissed. *Page 7